EXHIBIT 10.3




SEPARATION AND RELEASE AGREEMENT




This Separation and Release Agreement (the “Agreement”) is made and entered as
of the 4th day of May, 2010, by and between Parlux Fragrances, Inc., (the
“Company”) and Neil Katz (the “Employee”).




RECITALS

WHEREAS, Employee had been providing services to the Company as CEO of the
Company pursuant to an Executive Employment Agreement dated July 26, 2007
(“Employment Agreement”); and




WHEREAS, Employee and the Company mutually agreed to terminate Employee’s
employment without cause and terminate the Employment Agreement as of January
25, 2010 (“Termination Date”), and to resolve all issues and claims regarding
their working relationship and the termination of that relationship.




TERMS OF AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1.

The Company agrees that ten (10) days after receipt of this Agreement signed by
the Employee, and so long as Employee has not revoked this Agreement pursuant to
Paragraph 10 below, the Company will provide Employee with the following
consideration: a) severance pay in the form of a salary continuation for a
period of 12 months from the Termination Date to be paid pursuant to the
Company’s regular payroll procedure (“Severance”); b) except for the pending
Banner Life additional life insurance policy, continuation at the Company's
expense of Employee's group health, dental, life and short-term and long-term
disability benefits listed on the insurance package and employee benefit summary
dated January 26, 2010, which is attached hereto as Exhibit A, for a period of
12 months from the Termination Date, provided that Employee will continue to pay
that portion of the premiums as is consistent with past practice




1




--------------------------------------------------------------------------------







2.

and as noted on Exhibit A; c) continuation of the Employee's $800 per month
automobile expense allowance until July 31, 2010; d) vesting of any unvested
options as of the Termination Date; e) the modification, as set forth in
Paragraph 8 below, of the Employee's covenants contained in Section 10 of the
Employment Agreement; and f) the Company will reflect the Employee's termination
as a resignation.  

Following the one year benefit continuation period under this Agreement,
Employee will have the ability to elect to continue the Company's group health
benefits pursuant to COBRA at Employee's sole expense.  Employee will have the
ability to elect to transfer the Prudential Financial additional term life
insurance policy to a personal policy with all premiums thereafter payable at
Employee's sole expense; except the Company will pay the annual premium in the
amount of approximately $1,905 due in or about August 2010.  To the extent the
pending additional term life insurance policy is accepted and issued by Banner
Life, and to the extent that it is portable and transferable, Employee will have
the ability to elect to transfer the Banner Life additional life insurance
policy to a personal policy with all premiums payable at Employee's sole
expense; the Company will not pay any premiums with respect to the Banner Life
policy.  All other insurance and benefits listed on Exhibit A are not portable
or transferable to Employee, and will not be continued after the one year period
under this Agreement.

3.

From the severance amounts paid to Employee in paragraph 1 above, the Company
shall deduct appropriate amounts for federal income tax, FICA and Medicare, and
for the Employee's share of the insurance benefit expense as set forth on
Exhibit A.  Any tax obligation arising from the payments made to Employee under
this Agreement will be the sole responsibility of Employee.   Employee agrees to
and does indemnify, defend and hold the Company harmless for any federal, state
and local tax liability, including taxes, interest, penalties or the like, and
required withholdings, which may be or is asserted against or imposed upon the
Company by any taxing authority and shall pay to the Company upon demand all
reasonable attorneys’ fees and costs incurred by the Company related thereto.

4.

Nothing contained in this Agreement constitutes an admission of liability by the
Company concerning any aspect of its employment of Employee or his separation
therefrom.







2




--------------------------------------------------------------------------------







5.

In exchange for the above and other valuable consideration, Employee, on behalf
of himself and his successors, heirs, assigns, attorneys, agents and
representatives and all other persons who could assert a claim based upon
Employee’s relationship and/or dealings with the Company, hereby unconditionally
and forever waives, releases, acquits and discharges the Company, its parent,
subsidiaries, affiliates, predecessor entities, including without limitation,
all current and former officers, directors, attorneys, employees and agents
("Related Parties"), and further promises never to institute, assert, prosecute
or pursue, any and all debts, complaints, claims, charges, liabilities, claims
for relief, demands, suits action or causes of action, which have arisen or
could have arisen prior to the date of this Agreement, whether now known or
unknown, suspected or unsuspected.  The released claims include, without
limitation, any claims arising out of or related to Employee’s employment at the
Company and the termination of that employment. The released claims also
specifically include, but are not limited to, all claims arising under any
federal, state or local law or statute, including without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act, the Americans with Disabilities Act,
the Florida Civil Rights Act,  the Workers’ Compensation Statute, the law of
contract and tort, any claim for attorneys fees, claims for unpaid wages or
other employment compensation, and claims of personal injury, including mental
and physical pain and suffering or intentional infliction of emotional
distress. 

In exchange for the above and other valuable consideration, the Company hereby
unconditionally and forever waives, releases, acquits and discharges the
Employee, and further promises never to institute, assert, prosecute or pursue,
any and all debts, complaints, claims, charges, liabilities, claims for relief,
demands, suits action or causes of action, which have arisen or could have
arisen prior to the date of this Agreement, whether now known or unknown,
suspected or unsuspected, except the Employee shall not be released with respect
to claims against the Company for any undisclosed material agreements, promises,
or commitments with any of the Company's suppliers, customers, distributors,
vendors or licensors that were entered into or made by the Employee on the
Company's behalf and which are binding upon and enforceable against the Company
(an "Excluded Claim").   The Employee represents and warrants that there are no
material oral agreements, promises, or commitments with any of the Company's
suppliers, distributors, vendors and licensors, entered into or made by the
Employee on the Company's behalf in his capacity as Chairman and Chief Executive
Officer or otherwise, which are binding upon and enforceable against the
Company, and further represents and warrants that all material agreements,
promises, or commitments that he entered into or made on the Company's behalf
(i) were reduced to writing by the parties, and the original (or a true,




3




--------------------------------------------------------------------------------







complete and correct copy) of each such writing was previously disclosed by the
Employee to or otherwise is in the possession of either Frederick Purches, Frank
Buttacavoli, Ray Balsys, or Lesbia Roner as of the date hereof, and (ii) with
respect to distributors IBW, IKC, Perfumania and Quality King, are known to the
Board through recent meetings with such distributors attended by Employee and
one or more members of the Board.

Employee further agrees that he will tender his resignation from his seat on the
Board of Directors concurrently with the execution of this Agreement.

6.

Employee agrees not to commence, maintain, or prosecute any action or proceeding
of any kind in any court against the Company or any of its shareholders,
subsidiaries, affiliates, successors and assigns or any of its or their past or
present directors, officer, agents or employees, with respect to any act,
omission, transaction or occurrence up to and including the date of the
execution of this Agreement.  Employee represents that he does not currently
have pending before any court or before any federal, state or local agency any
dispute of any kind against the Company or Related Parties.  If it is determined
that Employee has any lawsuit, charge of discrimination, or claim pending
against the Company or Related Parties, he agrees to dismiss any such claims,
with prejudice, immediately upon determining that such charge or claim is
pending.  Notwithstanding the foregoing, if Company defaults after the date
hereof in its obligations under this Agreement, the Employee shall be entitled
to commence an action to seek remedies at law and in equity against the Company.

Employee agrees that with respect to the claims he is waiving, he is waiving not
only his right to recover money or other relief in any action that he might
institute, but he is also waiving his right to recover money or other relief in
any action that might be brought on his behalf by any other person or entity
including, but not limited to, the State of Florida, the United States Equal
Employment Opportunity Commission (“EEOC”), the Department of Labor (“DOL”), or
any other (U.S. or foreign) federal, state, or local agency or department.
 Employee further represents that he has not heretofore assigned or transferred,
or purported to have assigned or transferred, to any entity or person any
dispute released by him in this Agreement.

The Company agrees not to commence, maintain, or prosecute any action or
proceeding of any kind in any court against the Employee, with respect to any
act, omission, transaction or occurrence up to and including the date of the
execution of this Agreement, other than directly related to an Excluded Claim.
 The Company represents that it does not currently have pending before any court
or before any federal, state or local agency any dispute of any kind against the
Employee.  If it is determined that




4




--------------------------------------------------------------------------------







Company has any lawsuit or claim pending against the Employee, the Company
agrees to dismiss any such claims, with prejudice, immediately upon determining
that such claim is pending.

7.

Employee agrees that he will not knowingly apply for employment or work in any
capacity in the future at the Company, and that the Company and the Released
Parties have no obligation, contractual or otherwise, to hire or employ Employee
in the future.  Furthermore, if Employee is rehired, he will be terminated and
such termination will not constitute retaliation.

8.

Employee agrees to return to the Company all Company property whether
confidential or not, including but not limited to any documents, computer discs,
correspondence, E-mails, customer and vendor lists, manuals and books.  The
property, if not already returned, shall be returned promptly following
Employee’s execution and delivery of this Agreement to the Company.  The Company
acknowledges that Employee has returned the cellular telephone provided to him
by the Company.

9.

The Employee and Company agree that the Employee's covenants as set forth in
Section 10 of the Employment Agreement are hereby amended and superseded by the
following covenants:

A.

General.  The Company and the Employee hereby acknowledge and agree that (i) the
Employee has come into the possession of trade secrets (as defined in Section
688.002(4) of the Florida Statutes) of the Company (the "Trade Secrets"), (ii)
the restrictive covenants contained in this Section 8 are justified by
legitimate business interests of the Company, including, but not limited to, the
protection of the Trade Secrets, in accordance with Section 542.335(1)(e) of the
Florida Statutes, and (iii) the restrictive covenants contained in this Section
8 are reasonably necessary to protect such legitimate business interests of the
Company.  

B.

Confidentiality.  The Employee will not use for the Employee's own benefit or
for the benefit of others, or divulge to others, any information, trade secrets,
knowledge or data of a secret or confidential nature and otherwise not available
to members of the general public that concerns the business or affairs of the
Company or its affiliates and which was acquired by the Employee at any time
prior to or during the term of the Employee's employment with the Company,
except with the specific prior written consent of the Company.

C.

Work Product.  The Employee agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Company and its
affiliates, actual or anticipated, or to any actual or anticipated research and
development conducted in connection with the business of the Company and




5




--------------------------------------------------------------------------------







its affiliates, and all existing or future products or services, which were
conceived, developed or made by the Employee (alone or with others) during the
term of the Employment Agreement ("Work Product") belong to the Company.  The
Employee will cooperate fully in the establishment and maintenance of all rights
of the Company and its affiliates in such Work Product.  The provisions of this
Section 8(C) will survive termination of this Agreement indefinitely to the
extent necessary to require actions to be taken by the Employee after the
termination of the Agreement with respect to Work Product created during the
term of the Employment Agreement.

D.

Non Solicitation.  Except as hereinafter set forth, the Employee shall not,
directly or indirectly:  

(i) consult for or become employed by IBW and IKC (or any affiliate thereof)
prior to December 31, 2010, provided the Employee may consult for or become
employed by IBW and IKC (or any affiliate thereof) prior to December 31, 2010 to
the extent that the amount of any direct or indirect compensation earned by
Employee from IBW and/or IKC (or any affiliate thereof), in any form, including
any salary, bonus, commission, fee, or any other payment earned with respect to
the period ending December 31, 2010, shall reduce and offset his Severance from
the Company on a dollar-for-dollar basis.  Indirect compensation shall be
defined as any compensation that may result from Employee's association with IBW
and/or IKC that may not be directly paid to Employee but paid to a third party
or parties related to, and/or associated with Employee, or paid to Employee by a
third party at the direction of IBW and/or IKC.  The Employee, upon reasonable
request from the Company, shall provide promptly true and correct copies of his
paystubs, Forms W-2 and 1099, and personal tax returns for calendar years 2010
and 2011 (with the same to be redacted as to unearned income from sources other
than IBW or IKC or any affiliate thereof), and to the extent the Severance
already has been paid to the Employee and was not offset in accordance with the
preceding sentence, Employee shall promptly repay the Company the amount that
should have been offset from his Severance.  The Employee shall have no
obligation to offset any salary or other compensation earned from any entity
other than IBW, IKC or any affiliate thereof by which he may become employed,
whether or not that entity had a pre-existing distribution relationship with
IBW, IKC or any affiliate thereof.

(ii) canvass, solicit or accept any business with respect to any fragrance from
any person or entity which is an actual licensor of brands or fragrance product
lines to the Company, or which has a written proposal for a license for a
fragrance brand with the Company, specifically including but not limited to
Paris Hilton, Nicole Miller, Josie Natori, Queen Latifah, Marc Ecko,




6




--------------------------------------------------------------------------------







Rihanna, Kanye West, XOXO, Ocean Pacific (OP), Andy Roddick, babyGund, Fred
Hayman Beverly Hills, Shawn "Jay Z" Carter, and the "fourth artist" referenced
in the Company's agreement with Artistic Brands Development LLC or other
celebrity artists introduced to the Employee by the principals of Artistic
Brands Development LLC,

(iii) request or advise any person or entity which is a customer, distributor or
vendor of the Company to withdraw, curtail or cancel any such customer's,
distributor's or vendor's business with the Company, or

(iv) employ, solicit for employment or knowingly permit any entity or business
directly or indirectly controlled by him or with which he is associated to
employ or solicit for employment, any person who was employed by the Company or
its majority-owned subsidiaries during his tenure with the Company or within the
then prior six months, or in any manner seek to induce any such person to leave
his or her employment.   

E.

Non-Disparagement.  The Employee will not at any time criticize, ridicule, or
make any statement or perform any act which disparages or is derogatory of the
Company or of any subsidiary, officer, director, agent, employee, contractor,
customer, vendor, supplier, contract manufacturer, distributor, licensor or
licensee of the Company.  The Company will not, at any time criticize, ridicule
or make any statement or perform any act which disparages or is derogatory of
the Employee.

F.

Cooperation.

The Employee agrees to make himself available to cooperate on behalf of the
Company and respond to inquiries by the Company regarding management, regulatory
and legal activities which he acquired knowledge of while employed by the
Company.  Employee agrees to make himself available, without the requirement of
being subpoenaed, to confer with Company's counsel at reasonable times and
locations, and upon reasonable notice, and at the Company's expense, concerning
any knowledge he has with respect to actual and/or potential disputes arising
out of activities of the Company during his period of employment.  Employee
further agrees to submit to deposition and/or testimony in accordance with the
laws of the forum involved concerning any knowledge he has or may have with
respect to disputes arising out of the activities of the Company during his
period of employment.

10.

Employee agrees that the terms and covenants set forth in Paragraph 8 above are
a major inducement to the Company in entering into this Agreement, are of
paramount importance to the Company and future compliance with their exact terms
is critical to the Company.  Accordingly,




7




--------------------------------------------------------------------------------







Employee understands and agrees that the actual amount of damages the Company
will suffer if Employee or his representatives violates the provisions of
Paragraph 8 are dependent upon many circumstances, and it is impractical and
extremely difficult to affix the actual damages.  The Parties have endeavored to
estimate the actual damages likely to be suffered in the event of failure of
Employee or his agents to comply with the terms and covenants of said Paragraph
8, and Employee agrees that the amount paid under Paragraph 1 above is a
reasonable estimate of the actual damages for each proven violation and is a
just and reasonable sum under the circumstances.  Accordingly, Employee agrees
that if he or his agents are found by a court of competent jurisdiction to have
violated the terms and covenants set forth in Paragraphs 8 above, he will return
all payments made pursuant to Paragraph 1 of this Agreement to the Company as
liquidated damages and not as a penalty or forfeiture.  Furthermore, if Employee
breaches any provision of this Agreement, the Company's obligation to comply
with Paragraph 1 automatically terminates.

11.

Employee has up to twenty-one (21) days from the date of receipt of this
Agreement to accept its terms. Employee has had the opportunity to consult with
his attorney about the Agreement prior to any decision on his part to execute
this Agreement.

Employee is advised, pursuant to the Older Workers Benefit Protection Act
(“OWBPA”), that by signing this Agreement he is specifically waiving any claims
he might have which have accrued prior to the execution date of the Agreement
under the Age Discrimination in Employment Act of 1967 (“ADEA”). Employee
acknowledges, represents and agrees that this Agreement shall result in a waiver
and release of any rights Employee has under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and acknowledges, represents and agrees that he
understands his rights under the OWBPA, including but not limited to his right
to consider this Agreement for a period of twenty-one (21) days after his
receipt of the Agreement.

Employee, by releasing any such claims under the ADEA, in addition to the other
claims set forth in this Agreement, acknowledges that he so releases and waives
these claims in exchange for the valuable consideration referred to in Paragraph
1.

After the date of execution, Employee has an additional seven (7) days in which
to revoke his acceptance.  The Agreement shall not become effective or
enforceable against the Company until it has been fully executed by Employee and
returned to counsel for the Company at the address noted in Paragraph 17.
 Furthermore, the Agreement shall not become effective or enforceable against
the Company unless it remains unrevoked by Employee within the additional seven
(7) day revocation




8




--------------------------------------------------------------------------------







period.  To revoke, Employee must deliver to Jonathan Awner a written statement
of revocation prior to 5:00 p.m. on the seventh day following his execution of
this Agreement.  If Employee does not revoke the Agreement, the eighth day after
the date of Employee’s acceptance will be the Effective Date of the Agreement.
 If Employee revokes his acceptance of this Agreement within the seven day
period specified above, Employee shall receive none of the benefits of this
Agreement.  Employee further acknowledges, represents and agrees that if he
executes the Agreement prior to the expiration of the twenty-one (21) day
period, the decision to do so was his and his alone, and that as a result, he
has voluntarily waived the twenty-one (21) day review period.

12.

Employee acknowledges that he has not suffered any unreported on the job injury
up to the date of execution of this Agreement.

13.

This Agreement may be executed in counterparts and has the same force and effect
as if all the signatures were obtained in one document.  This Agreement may be
amended only by a writing signed by the Company and the Employee.

14.

Employee acknowledges and agrees that he has read this Agreement, has had an
opportunity to review the terms with an attorney, is aware of its contents and
freely and voluntarily agrees to all of its terms and conditions.

15.

Employee acknowledges that the consideration that he has received pursuant to
Paragraph 1 of this Agreement is greater than any consideration that he would
otherwise be entitled to.

16.

This Agreement expresses the entire agreement between Employee and the Company,
its parent, divisions, successors, predecessors, subsidiaries, affiliates and
assigns, with respect to the subject matter of this Agreement and supersedes all
prior oral or written understandings or agreements regarding that subject
matter.  The Company's Certificate of Incorporation, as amended, provides that a
director of the Company, to the fullest extent permitted by the Delaware General
Corporation Law, shall not be liable to the Company or its stockholders for
monetary damage for breach of fiduciary duty as a director. Section 102 of the
Delaware General Corporation Law provides that the Company may eliminate
director liability to the Company or its stockholders for breach of fiduciary
duty, except: (i) for any breach of the director's duty of loyalty to the
Company or its stockholders; (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of the law; (iii)
for unlawful payments of dividends, or for unlawful stock purchases or
redemptions; or (iv) for any transaction from which the director derived an
improper personal benefit.  The Company agrees that nothing in this Agreement
shall be construed to modify these provisions of the Company's




9




--------------------------------------------------------------------------------







Certificate of Incorporation with respect to the Employee, or to limit the
availability to Employee of his right to indemnification under Section 145 of
the Delaware General corporation Law, or to coverage under the Company's
Directors and Officers Insurance Policy (to the extent of the coverages,
limitations and deductible thereof).

17.

Any notice or other communication required or permitted to be given to the
Company under this Agreement shall be in writing and hand-delivered with a
receipt of delivery, to the principal business office of the Company, addressed
to its Chief Executive Officer, with a copy to the Chairman of the Compensation
Committee of the Board of Directors.  Any notice shall be deemed to have been
given at the time it is received by the Company.

18.

The language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
Parties. This Agreement has been negotiated by and between Richard Berman,
Esquire, on behalf of the Employee, and Jonathan Awner, Esquire, on behalf of
the Company, and this Agreement shall not be construed against the “drafter” of
the Agreement.  If any portion or provision of this Agreement except Paragraph 4
is legally determined to be unenforceable, the remainder of this Agreement shall
not be affected by such determination and shall be valid and enforceable to the
fullest extent permitted by law, and said unenforceable portion or provision
shall be deemed not to be a part of this Agreement.  If Paragraph 4 is deemed to
be unenforceable, then the entire Agreement becomes null and void.

19.

This Agreement shall be governed by the laws of the State of Florida. In
connection with any legal proceeding arising from or relating to this Agreement,
the parties agree and consent that the state and federal courts located in
Broward County, Florida shall have exclusive jurisdiction over such proceedings.

20.

EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTER DESCRIBED OR
CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER.




[Signatures on next page]





10




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned hereunto set my hand and seal this  5th day
of May, 2010.







/s/ Neil J. Katz

NEIL KATZ

Address:

6000 Island Blvd., #806

Aventura, FL 33160




STATE OF FLORIDA

)

) ss:

COUNTY OF

Broward

)




The foregoing instrument was acknowledged before me this   5th day of  May,
2010, by Neil J. Katz who is personally known to me or who has produced
___________________ (type of identification) as identification.







/s/ Richard E. Berman

NOTARY PUBLIC, STATE OF FLORIDA




Richard E. Berman

(Print, Type or Stamp Commissioned Name of Notary Public)







PARLUX FRAGRANCES, INC.







By:  /s/ Frederick E. Purches

Print Name  Frederick E. Purches

Print Title  Chairman and CEO







STATE OF FLORIDA

)

) ss:

COUNTY OF BROWARD

)




The foregoing instrument was acknowledged before me this 6th day of May, 2010 by
Frederick E. Purches, on behalf of the corporation.  S/He is personally known to
me or has produced ________N/A____________ (type of identification) as
identification.







/s/ Carole Ramsay

NOTARY PUBLIC, STATE OF FLORIDA

Carole Ramsay

(Print, Type or Stamp Commissioned Name of Notary Public)+





11




--------------------------------------------------------------------------------







Exhibit A




[Parlux Letterhead]




Insurance Package & Employee Benefits Summary

Neil J. Katz

Summary Date: 01/26/2010




Enclosed you will find your benefits package under Parlux Fragrances, Inc group
plan:




1.

AETNA POS (Health Insurance) Plan Design and Benefits




2.

Guardian Benefits Plan Booklet with Highlights and Guardian Plan Document for
your Group Life insurance, Short Term Disability, Long Term Disability and
Dental




3.

American United Life (AUL) - One America, 401 K –Summary Plan Description (SPD)
& Enrollment Plan Information.




4.

Prudential Financial – additional life insurance of $500,000 – Contract  and
Policy at a Glance




5.

Banner Life – additional Life insurance – Pending carrier approval of $1,000,000
– One quarter Payment deposit received by carrier of $1,322.10.




Employee Benefits Summary

 

Plan Type

Plan

Coverage

Effective Date

You Pay Biweekly

Company Pays

Medical

Aetna POS, Exempt

Employee

07/01/2008

$59.79

$179.38

Dental

Dental PPO, Exempt

Employee

07/01/2008

$4.80

$14.39

Life

Group Life, Exempt

Elected Coverage: 2.0 x Earnings
Actual Coverage: $325,000.00

03/01/2007

$0.00

$30.00

AD&D

Group AD&D, Exempt

Elected Coverage: 2.0 x Earnings
Actual Coverage: $325,000.00

03/01/2007

$0.00

$3.00

LTD

Long Term Disability, Exempt

70.0% of salary to a maximum of $10,000.00 per month

01/01/2009

$0.00

$48.13

STD

Short Term Disability, Exempt

60.0% of salary to a maximum of $900.00 per week

07/01/2008

$17.45

$0.00

Retirement

401(k) Savings Plan - $$

$733.67 per pay period

02/26/2009

$733.67

$366.84

Prudential

Additional Life Insurance

$500,000

08/03/2007

Yearly premium

$1,905.00

 

 

 

 

 

 








12


